Case 1:19-cv-00683-JTN ECF No. 1 filed 08/26/19 PageID.1 Page 1 of 9
Case 1:19-cv-00683-JTN ECF No. 1 filed 08/26/19 PageID.2 Page 2 of 9
Case 1:19-cv-00683-JTN ECF No. 1 filed 08/26/19 PageID.3 Page 3 of 9
Case 1:19-cv-00683-JTN ECF No. 1 filed 08/26/19 PageID.4 Page 4 of 9
Case 1:19-cv-00683-JTN ECF No. 1 filed 08/26/19 PageID.5 Page 5 of 9
Case 1:19-cv-00683-JTN ECF No. 1 filed 08/26/19 PageID.6 Page 6 of 9
Case 1:19-cv-00683-JTN ECF No. 1 filed 08/26/19 PageID.7 Page 7 of 9
Case 1:19-cv-00683-JTN ECF No. 1 filed 08/26/19 PageID.8 Page 8 of 9




             UNITED STATES DISTRICT COURT
             399 FEDERAL BUILDING
             110 MICHIGAN STREET N W
             GRAND RAPIDS Ml 49503
Case 1:19-cv-00683-JTN ECF No. 1 filed 08/26/19 PageID.9 Page 9 of 9
